--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is entered into and is effective as
of April 25, 2008 by and between Centale, Inc./NexxNow, Inc., with a principal
place of business at 37 Hamburg Street, East Aurora, NY 14052, (“Company”) and
Market Vision Consulting, Inc., with principal offices at 37 Hamburg Street,
East Aurora, NY 14052 (“Consultant”) .


R E C I T A L S:


A.        Consultant maintains a database of brokers representing investors
interested in owning stock in companies such as the Company and employs a stock
profiler team which regularly communicates with such brokers.


B.        Company wishes to promote itself through Consultant’s efforts in the
brokerage community in order to gain as much exposure as possible for Company.


T E R M S:


NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt, sufficiency and
adequacy of which is hereby acknowledged, the parties agree as follows:


1.00           Services to be Performed by Consultant


 
1.01
Consultant shall access its database of brokers, who may be interested in the
Company, and shall utilize a profiler team in order to contact brokers
interested in recommending Company to their investor clients. Consultant’s
profilers will continue to “cold call” on a regular basis, which will
continually add new brokers to the database.



 
1.02
Consultant shall diligently market and promote Company to brokers and other
investors, advisors, counselors, trustees, agents and other individuals and
entities whom Consultant is legally permitted to contact.  Consultant will train
new profilers to promote the Company.  Company understands and agrees that
Consultant’s database constitutes proprietary information owned by Consultant.



 
1.03
Consultant shall provide investor lead management services normal and customary
in the industry.  Consultant will handle investor and broker inquiries
(including with the proper disclosures and disclaimers) in a professional
manner.



 
1.04
Consultant shall organize, initiate, manage and facilitate broker/investor
conference telephone calls at the request of the Company and other presentations
mutually agreeable to Company and Consultant.  Expenses for broker/investor
conference calls and other presentations are to be paid by the Consultant, and
must be pre-approved by the Company.




 
1

--------------------------------------------------------------------------------

 

 
1.05
Consultant may review and monitor Company’s stockholder base and all transfer
agent and DTC reports, and analyze, present to, and discuss with Company the
results and implications of such reports.  Company agrees to provide Consultant
with all DTC reports on a weekly basis and a NOBO list on a monthly basis.



 
1.06
Consultant shall provide a DTC analysis upon request by the Company.



 
1.07
Company will be permitted to visit Consultant’s facility on a regular basis and
will have the ability to talk in person with Consultant’s employees regarding
their progress during the campaign.  Consultant’s employees will be allowed to
contact Company’s management for weekly conference calls and Company will be
permitted to communicate with Consultant’s management with updated emails on a
regular basis.  However, Company represents and warrants it will not discuss any
information that may be considered to be “insider information” with any employee
of Consultant other than upper management and said discussions and all
communication will be solely on a need to know basis.



 
1.08
In addition to the services identified in Section 1.01 to 1.06 above, at the
direction of the Company, Consultant has agreed to provide the services
described in Exhibit “A”.



 
1.09
It is acknowledged and agreed by the Company that Consultant carried neither
professional licenses nor memberships in any self-regulatory organizations.  It
is further acknowledged and agreed by the Company that Consultant is not
rendering legal advice or performing accounting services and is not acting and
shall not act as an investment advisor or broker/dealer within the meaning of
any applicable state of federal securities law.



 
1.10
Consultant may use all of Company’s Intellectual Property necessary for
Consultant to provide the Services, including but not limited to using Company’s
name, logo and trademarks on any web site maintained by Consultant or in any
promotional materials created in providing Services.  Company will not link any
other web site to a web site maintained by Consultant without the prior written
consent of Consultant.  Except as expressly granted hereby, this Agreement does
not give either party any right, title or interest in or to the Intellectual
Property of the other party.  After this Agreement has been terminated, all
right, title and interest in and to each party’s Intellectual Property shall be
held solely by that party.



 
1.11
Company acknowledges that Consultant can make no guarantees as to the share
price or volume of the Company common stock due to unknown factors and
unpredictable market conditions. 



 
1.12
Consultant representative will have the ability to attend Company Board meetings
and speak on the record in an advisor capacity.





2.00
Terms & Fees



 
2.01
The term of this Agreement shall commence upon execution and shall expire two
years from that date.  After the Initial Term, this Agreement shall
automatically renew for consecutive six (6) month terms (the “Renewal Period”).



 
Prior to April 30, 2010, this Agreement may be terminated as follows:

 
(a)
By Consultant upon ten days written notice to the Company;



 
(b)
By the Company for Cause. As used herein, the term "Cause" shall mean only the
following:  (A) conviction during the Term of a crime involving moral turpitude,
or (B) material, willful or gross misconduct by Consultant in the performance of
its duties hereunder.



 
2.02
As compensation for Consultant’s services required hereunder, Consultant shall
be entitled to receive:

 
(a)
Compensation:  On a monthly basis thereafter Consultant shall be entitled to
receive Twelve Thousand Five Hundred ($12,500) U.S. Dollars per month in cash
and an additional Fifty Thousand ($50,000) U.S. Dollars in common stock per
month due the 1st of each month.  The value of the common stock delivered will
be based upon the average closing bid price for the last five trading days of
the preceding month.  In the event that stock based compensation would cause
Market Vision Consulting, Inc. or any of its affiliates to own more than 9.9%)
of the outstanding shares of the Company, then shares will be issued up to that
limit and any unissued shares will be issued on a future payment date when
issuance would not cause the maximum to be exceeded.



 
(c)
Registration: Company agrees to register the common stock issued for
compensation in the name of “Market Vision Consulting, Inc.” in an effective
registration with the SEC within 30 days of the date of this Agreement, which
shall become effective within sixty (60) days after the date of such filing
date.  However, Consultant acknowledges that the Company cannot guarantee the
exact date on which SEC shall declare the effective.



 
(d)
All services identified in Section 1.01 through and including 1.06 shall
commence upon the effective Date of the SB-2 registration and the issuance and
receipt by Consultant of common stock in the Company.  All other services will
be provided from the date of execution.




 
2

--------------------------------------------------------------------------------

 

 
2.03
Escrow Account: Company agrees to deposit shares of common stock equal to the
total contract value in an escrow account with an escrow agent of the
Consultant’s choice, upon the signing of this Agreement.  Escrow agent will
distribute the shares to the Consultant as and when earned pursuant to Section
2.02(b) hereof.  After expiration of this Agreement any shares of common stock
remaining in escrow will be returned to the Company.



3.00
Representations



Company represents and warrants that it is in compliance with all required
filings and regulations of FINRA, the SEC and/or any other governmental
agencies, and that the Company’s stock is not suspended from trading for any
reason whatsoever.  Company further represents and warrants that during the term
of this agreement, it will continue to file all required reports with the SEC,
FINRA and/or any other governmental agencies and will continue to adhere to SEC,
FINRA, and/or any other governmental agency’s requirements, and that it will
take whatever steps are deemed necessary to keep its shares listed and “fully
reporting.”  The Company’s failure to comply with the provisions of this
paragraph shall constitute a material breach of the parties’ agreement.  Since
Consultant has agreed to accept payment for services, in part, in the form of
shares of the Company, the Company agrees that the value of the shares at the
time of this agreement will be adversely affected and impacted if the promotion
of the Company to the financial community and others is suspended due to a
breach of the representations and warranties contained herein.  Further, in the
event of a breach of the representations and warranties contained herein the
Company agrees to continue to make any payments due and the Company agrees to
pay Consultant one and one half (1½) times the cash value for any shares
Consultant holds or is due and payable (as part of its compensation for this
agreement) at the time of the Company’s breach of this paragraph.  This “make
whole payment” shall be made within five (5) business days of the date of the
breach.


Company understands that the FINRA and SEC require that all press releases be
based on fact. Therefore, Company represents and warrants that it will maintain
a filing of all press releases with the necessary supporting documentation
verifying the contents of the press release. Company will keep back up to every
press release.




 
3.01
Representations and Warranties of Company.  Company represents, warrants and
agrees:



 
a.
Company has the legal capacity and authority to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly authorized,
executed and delivered by Company and is its legal, valid and binding agreement,
enforceable against Company in accordance with its terms.  Company’s execution
of this Agreement and the performance of its obligations hereunder do not
conflict with or violate the governing documents of Company or any of its
affiliates or any obligations of Company or any of its affiliates, whether
arising by contract, operation of law or otherwise.




 
3

--------------------------------------------------------------------------------

 

 
b.
There is not pending or threatened any action, suit or proceeding before or by
any court or other governmental body or regulatory authority to which Company or
any of its employees or affiliates is or may be a party or any of its properties
is or may be subject, and no event has occurred that might affect Company’s
ability to execute, deliver and perform its obligations under this
Agreement.  Without limiting the foregoing, none of Company and Company’s
employees and affiliates



 
i.
is subject to an order of the U.S. Securities and Exchange Commission (the
“SEC”) or any other securities regulatory authority relating to,



 
ii.
has been convicted of any felony or misdemeanor involving,



 
iii.
has been found by the SEC or any other securities regulatory authority to have
engaged in, or has been convicted of engaging in, or



 
iv.
has been found liable in any civil proceeding with respect to, a violation of
any federal securities law or any securities law of any other jurisdiction, or
the rules or regulations there under, or aiding, abetting, counseling,
commanding, inducing or procuring such a violation by another person.



 
c.
All offers and sales of securities issued by Company, if any, have complied and
will comply with the securities and other laws, and the rules and regulations
there under, of each jurisdiction in which any such offer or sale was or is
made.  Without limiting the foregoing, Company has timely filed all documents
with the SEC (the “SEC Reports”).  The SEC Reports comply in all respects with
the requirements of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the rules and regulations there
under.  None of the SEC Reports contains any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Company’s financial statements included in the SEC
Reports comply in all respects with applicable accounting requirements and the
published rules and regulations of the SEC, have been prepared in accordance
with generally accepted accounting principles (except, in the case of un-audited
statements, as permitted by Regulations S-X) applied on a consistent basis
(except as may be indicated in the notes thereto), and fairly present Company’s
financial position as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of un-audited
statements, to normal year-end audit adjustments).




 
4

--------------------------------------------------------------------------------

 

 
d.
All information, documents and other materials provided by the Company to
Consultant in connection with the Services (the “Information”) are accurate,
complete, true and correct, and no such information, documents or other material
contains any untrue statement of a material fact or omits to state the
statements therein, in light of the circumstances under which they are made, not
misleading.



 
e.
Company owns, or has the contractual right to use, all intellectual property it
uses in its business, including, without limitation, all trade secrets,
licenses, trademarks, service marks, trade names, logos, brands, copyrights,
patents, franchises, proprietary technology, domain names and permits
(collectively, “Intellectual Property”).  Neither Company nor any of its
employees or affiliates is in breach of any license or agreement between Company
and any third party with respect to Company’s Intellectual Property and neither
Company nor any of its employees or affiliates has infringed or is infringing on
any Intellectual Property of another party.



 
f.
The foregoing representations and warranties shall continue during the term of
this Agreement and if any event occurs that could make any of the foregoing
incomplete or inaccurate; such event shall be deemed to be a material breach by
Company of this Agreement and Company immediately shall notify Consultant of
such event.



 
3.02
Representations and Warranties of Consultant:  Consultant represents and
warrants to Company and agrees with Company that:



 
a.
Consultant has the legal capacity and authority to execute, deliver and perform
its obligations under this Agreement.  This Agreement has been duly authorized,
executed and delivered by Consultant and is its legal, valid and binding
Agreement, enforceable against Consultant in accordance with its
terms.  Consultant’s execution of this Agreement and the performance of its
obligations hereunder do not conflict with or violate Consultant’s governing
documents or any obligations by which Consultant is bound, whether arising by
contract, operation of law or otherwise.




 
5

--------------------------------------------------------------------------------

 

 
b.
Consultant is authorized to conduct business under the laws of each jurisdiction
where it is required to be so authorized, and shall maintain such authorizations
during the term of this Agreement if required by applicable law to do so to
provide the Services to Company.  Consultant shall provide the Services in
compliance with all applicable laws and regulations.



4.00
Miscellaneous Terms



 
4.01
Anti-dilution Notification Clause. The company must notify the Consultant in
writing at least 30 days prior to any new shares being added to the Company’s
outstanding share total; including notifying the Consultant if any new shares
are being added to the company’s float. Officers of the company must notify the
Consultant of any transactions regarding the company’s security. If company
violates the anti-dilution clause, then company must pay Consultant 1.5 times
the cash value for any shares the Consultant holds as part of its compensation
for this agreement.



 
4.02
Successors. The provisions of this Agreement shall be deemed to obligate, extend
to and inure to the benefit of the successors, assigns, transferees, grantees,
and indemnities of each of the parties to this Agreement.



 
4.03
Governing Law.  This Agreement and the interpretation and enforcement of the
terms of this Agreement shall be governed under and subject to the laws of the
State of New York.



 
4.04
Jurisdiction.  Jurisdiction for court action, court and authorities in the State
of New York or the Federal District Court having venue for the State of New York
should have jurisdiction over all controversies that may arise with respect to
this agreement. Company hereby waives any other venue to which it might be
entitled to by virtue of domicile or otherwise and expressly consents and
acknowledges that the courts and authorities in the State of New York shall have
jurisdiction.



 
4.05
Integration.  This Agreement, after full execution, acknowledgment and delivery,
memorializes and constitutes the entire agreement and understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten. Each of the parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited herein above.




 
6

--------------------------------------------------------------------------------

 

 
4.06
Attorneys Fees. In the event of a dispute between the parties concerning the
enforcement or interpretation of this Agreement, the prevailing party in such
dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other parties to the dispute.



 
4.07
Context.  Wherever the context so requires, the singular number shall include
the plural and the plural shall include the singular.



 
4.08
Captions. The captions by which the sections and subsections of this Agreement
are identified are for convenience only, and shall have no effect whatsoever
upon its interpretation.



 
4.09
Severance.  If any provision of this Agreement is held to be illegal or invalid
by a court of competent jurisdiction, such provision shall be deemed to be
severed and deleted and neither such provision, nor its severance and deletion,
shall affect the validity of the remaining provisions.



 
4.10
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and, when taken together shall
constitute one and the same instrument.



 
4.11
Expenses Associated With This Agreement.  Each of the parties hereto agrees to
bear its own costs, attorney's fees and related expenses associated with this
Agreement.



 
4.12
Assignability.  Consultant reserves the right to assign all or any portion of
its rights under this agreement.



 
4.13
Authority to Bind.  A responsible officer of each party has read and understands
the contents of this Agreement and is empowered and duly authorized on behalf of
that party to execute it.



 
4.14
Continuing Obligations:  Both Company and Consultant shall hereafter execute all
documents and do all acts reasonably necessary to effect the provisions of this
Agreement.




 
7

--------------------------------------------------------------------------------

 

 
4.15
Reversion of Payment: If at any time, Company shall be in default of the payment
provisions of this contract for a period greater than seven (7) days, then the
Consultant shall no longer be obligated to accept payment in the form of free
trading shares of stock and the balance due, and any payments due thereafter,
shall be paid only in cash, certified check, cashiers check or money order,
unless Company is advised otherwise by Consultant in writing.  Further, if at
any time, Company shall be in default of the payment provisions of this contract
for a period greater than five (5) days, all services provided by Consultant
under this Agreement shall be suspended until such time as payment in full of
any outstanding balance is made and services under the Agreement shall be
reinstated on the day after the day on which payment is received.  Consultant
reserves the right, at Consultant’s sole option, to submit and assign any
outstanding balance to an independent third party for the purpose of collecting
any outstanding balance owed Consultant.



 
4.16
Claims, Actions or Proceedings relating to the issuance of Stock compensation:
In the event that Company compensates Consultant with stock, then Company agrees
to indemnify and hold harmless the Consultant from any action, claim or
proceeding resulting from the issuance of the shares.  Said indemnification
shall include all fees and costs including reasonable attorney’s fees which the
Consultant may incur.  Consultant shall have the right to designate its own
counsel for representation arising out of any indemnification and the costs
thereof shall be borne by the Company.



 
4.17
Notices:  All notices must be in writing and sent to the appropriate address
listed above, or to such other address as either party may designate in writing,
by first class mail and either certified mail return receipt requested or
overnight courier service.  In the case of certified mail notice shall be deemed
given as of the date of deposit with the United States Postal Service, and in
case of overnight courier service notice shall be deemed given as of the date of
deposit with such overnight courier service.



 
4.18
Confidentiality: Both Consultant and Company agree that it will not at any time,
or in any fashion or manner divulge, disclose or otherwise communicate to any
person or corporation, in any manner whatsoever, any information of any kind,
nature, or description concerning any matters affecting or relating to the
business of each others company.  This includes its method of operation, or its
plans, its processes, or other data of any kind or nature that they know, or
should have known, is confidential and not already information that resides in
the public domain.  Both the Consultant and Company expressly agree that
confidentiality of these matters is extremely important and gravely affect the
successful conduct of business of each company, and its goodwill, and that any
breach of the terms of this section is a material breach of this Agreement.  The
provisions of this section shall survive termination of the Agreement.




 
8

--------------------------------------------------------------------------------

 

5.00
Conflicts of Interest



 
5.01
Consultant and other Consultant divisions and associates provide services
similar to the Services, as well as other services, to other Companies,
including Company’s competitors.  This creates conflicts of interest over
Consultant’s time devoted to providing the Services and providing services to
other Companies.  Consultant will attempt to resolve all such conflicts in a
manner that is generally fair to all of its Companies.



 
5.02
Affiliates of Consultant are in the business of making investments and providing
investment advice.  The Affiliates may purchase or sell securities of
Company.  Consultant and the Affiliates shall not be liable to Company or its
shareholders, employees, officers, directors or affiliates, or any other party,
for any direct, indirect, consequential, incidental, special or punitive
damages.



 
5.03
Certain Circumstances: Consultant assumes no responsibility for any occurrences
beyond Consultant’s control.



6.00
Disclaimer of Responsibility for Acts of the Company



In no event shall Consultant be authorized or required by this Agreement to
represent or make management decisions for the Company.  Consultant shall, under
no circumstances, be made liable for any expense incurred or loss suffered by
the Company as a consequence of such decisions by the Company or any affiliates
or subsidiaries of the Company as a result of services performed by Consultant
hereunder.  CONSULTANT DISCLAIMS ANY AND ALL WARRANTIES RESPECTING THE SERVICES
AND ACTIVITIES, INCLUDING ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  IN NO EVENT SHALL
CONSULTANT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR OTHERWISE RELATING TO THE SERVICES TO BE PROVIDED UNDER THIS
AGREEMENT, HOWEVER CAUSED, EVEN IF CONSULTANT HAS BEEN ADVISED OF THE
POSSIBILITY OF LIKLIHOOD OF SUCH DAMAGES.  IN NO EVENT SHALL CONSULTANT’S
LIABILITY FOR DAMAGES UNDER OR RELATING TO THIS AGREEMENT, REGARDLESS OF HOW
ARISING, EXCEED THE AMOUNT OF CASH COMPENSATION PAID TO CONSULTANT HEREUNDER.



 
9

--------------------------------------------------------------------------------

 

7.00
Limitations on Liability



The obligations of Consultant under this Agreement are limited solely to
furnishing the Services to Company.  Consultant provides the Services without
warranty of any kind, either express or implied, including but not limited to
the implied warranties of merchantability and fitness for a particular purpose,
which Consultant disclaims.  Consultant does not guarantee or make any
representations or warranties regarding the results or benefits of the
Services.  Company is responsible for all information, including, but not
limited to, Company’s Intellectual Property, that is transmitted, published,
distributed, presented or otherwise disseminated in connection with or as a
result of the Services.  Consultant shall not be liable to Company or any of its
shareholders, employees, officers, directors or affiliates for any direct,
indirect, consequential, incidental, special or punitive damages, including but
not limited to lost profits, loss of opportunity and other damages (collectively
“Damages”).


8.00
Independent Contractor



Consultant is and will hereafter act as an independent contractor and not as an
employee of Company, and nothing in this Agreement may be interpreted or
construed to create any employment, partnership, joint venture or other
relationship between Consultant and Company.  Nothing contained herein shall be
considered to create an employer-employee relationship between the parties to
this Agreement.  The Company shall not make social security, workers’
compensation or unemployment insurance payments on behalf of Consultant.  The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results of any of the services rendered or to be rendered by
Consultant.  Rather, Consultant shall conduct its operations and provide its
services in a professional manner and in accordance with good industry
practice.  Consultant will use its reasonable business efforts in providing
services to Company.


9.00
Enforceability of Agreement



This Agreement shall neither be deemed to be nor be enforceable until executed
by Consultant.  Further, should the parties fail to execute this Agreement
within thirty (30) days from the date of delivery of this Agreement, then this
Agreement and all the terms and conditions contained herein shall become and be
deemed null and void and neither party named herein shall be bound
hereby.  Consultant, without the consent of Company, shall have the sole option
to extend the time requirements set forth within this section 9.00, and any
request by Company to extend the time requirements set forth in section 9.00
must be approved by Consultant in writing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 

 
Centale, Inc./NexxNow, Inc.
     
By: /s/ Paul Riley
 
Paul Riley, President
         
Market Vision Consulting, Inc.
     
By: /s/ Thaddeus A. Wier, Jr.
 
Thaddeus Wier, CEO


 
10

--------------------------------------------------------------------------------

 

E X H I B I T A
(MANAGEMENT CONSULTING SERVICES)




Upon the request of the Company, Consultant has agreed to provide the services
described below under the terms and conditions set forth in this Agreement and
the Consultant will work closely with the Company to set priorities and
objectives to be accomplished during this engagement.


 
A)
Assist in Defining Capital needs and Sources and Uses of Funds.

 
 
B)
Work closely with Client to develop a Business Plan

 
 
C)
Assist Client’s Attorney in drafting a Private Placement Memorandum and
Subscription.

 
 
D)
Assist in the preparation of all of the appropriate form filing to raise private
capital.

 
 
E)
Research and evaluate current and future acquisition candidates based on the
Client’s outlined acquisition strategy.

 
 
F)
Analyze, Evaluate and do preliminary Due Diligence on any current and future
acquisition candidates.  This includes meetings in Person, by Phone, Fax, Email,
etc.

 
 
G)
Evaluate existing and Develop new Distribution Channels for the Client’s
products. Consultant shall receive a commission of five (5%) percent of gross
sales in like kind for any sales made through the direct efforts of Consultant
and/or through any distribution channels which Consultant develops.  This
subsection shall survive termination of the agreement.

 
 
H)
Layout Timeline and Action Plan based on the outlined acquisition strategy.

 
 
I)
Assist Client in editing Press Releases and keeping a calendar of Press Releases
going out four (4) weeks.

 
 
J)
General Business Consulting (answering questions, giving advice, introductions)
as required.

 
 
K)
A 5% finder’s fee will be paid on capital raised by company where a
professional/accredited investor was introduced by Market Vision Consulting,
Inc.

 
 
L)
6% acquisition fee will be paid to Market Vision Consulting for any acquisition
or merger opportunities effected or introduced by Market Vision Consulting, Inc.

 
 
 
 
11

--------------------------------------------------------------------------------